Citation Nr: 0015073	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.

2.  Entitlement to service connection for a testicle 
disability.

3.  Entitlement to service connection for partial paralysis 
of the left vocal cord.

4.   Entitlement to an increased rating for hypothyroidism 
with depression, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to January 
1983.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for what is now being claimed as 
prostate and testicle disabilities in December 1996, and the 
veteran appealed.  The veteran presented testimony on these 
claims at a hearing at the RO in May 1999 before the 
undersigned member of the Board of Veterans' Appeals (Board).  

In June 1999, the Board remanded these claims to the RO for 
further development, to include obtaining additional service 
medical records.  Before the service medical records were 
obtained, the veteran requested that the RO forward his case 
to the Board without waiting for the records to arrive.  The 
RO accordingly issued a Supplemental Statement of the Case in 
December 1999 based on evidence received as a consequence of 
other development.  The additional service medical records 
were then associated with the veteran's claims folder, and 
the case was sent to the Board.  Based on the above, the 
Board concludes that the veteran has waived initial RO 
consideration of the recently associated records.  See 
38 C.F.R. § 20.1304 (1999).

After the Board remanded the case to the RO, the veteran 
perfected appeals as to the RO's February 1999 decisions 
denying service connection for left vocal cord partial 
paralysis and an increased rating for hypothyroidism with 
depression  These issues now before the Board.  


FINDINGS OF FACT

1.  There is no evidence demonstrating a prostate condition 
in service, nor is there evidence which provides a nexus 
between the veteran's currently diagnosed prostate disorder 
and his service.

2.  There is current competent medical evidence of record of 
bilateral varicoceles, and of in-service testicle pain, but 
there is no competent medical evidence of record of a nexus 
between the varicoceles, which were first diagnosed in 
October 1994, and any incident of service origin, including 
the in-service testicle pain.  

3.  There is no current competent medical evidence of record 
of any disability of the left vocal cord.

4.  Manifestations of the veteran's service-connected 
hypothyroidism include weight gain and periods of depression.  
The veteran does not have muscular weakness, his cognitive 
functioning is not impaired and his memory and judgment are 
good.

5.  The service-connected hypothyroidism with depression does 
not present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
prostate disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
testicle disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
partial paralysis of the left vocal cord is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a disability rating in excess of 30 
percent for hypothyroidism with depression have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1999).

5.  The criteria for an increased disability rating for 
hypothyroidism with depression on an extra-schedular basis 
have not been met.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the law and regulations common to 
the three service connection claims will be presented first, 
followed by separate analyses of those claims.  The increased 
rating claim will then be addressed., followed by the factual 
background, pertinent law and regulations, and analysis for 
the left vocal cord paralysis claim.

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).


Well groundedness

The initial inquiry is whether any claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, supra, 1 Vet. App. at 81.  A claimant cannot meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Entitlement to service connection for prostate and testicle 
disabilities.

Factual background

A June 1980 service medical record indicates that the veteran 
complained of urinary frequency for two weeks, and that he 
denied pain or discharge.  The impression was possible 
urinary infection/probable nonspecific urinary frequency.  A 
July 1980 service medical record states that the veteran 
reported a 1 1/2 month history of urinating next to his bed 
every night while sleeping, and that he had urinated in his 
bed once or twice.  He also complained of nocturia of about 
six or seven times per night, and he stated that he would 
urinate about three to four times during the day.  He also 
complained of urgency, and of possible mild dysuria when his 
urine would start to flow.  On evaluation in August 1980, 
enuresis, polyuria, nocturia and possible polydipsia were 
assessed.

On service evaluation in about March 1982, the veteran 
complained of pain in his groin area, and stated that he was 
urinating quite frequently.  He later complained of a burning 
sensation in his testicles intermittently, and of frequency 
and nocturia three to four times a week, as well as of 
urgency.  Clinically, the testicles and epididymi were 
normal.  The prostate was firm and nontender.  The impression 
was rule out urinary tract infection.  The next week in March 
1982, after medication and laboratory studies, the assessment 
was bladder infection.  Later in March 1982, the veteran 
stated that the testicle pain had resolved.  Urinalysis 
revealed trace occult blood and 10-15 white blood cells per 
high powered field.  The assessment was hematuria, rule-out 
urinary tract infection.  After a urine culture study later 
that month revealed enterococcus, ampicillin was prescribed.  

In April 1982, the veteran was seen at a service urology 
clinic with a history of urinary tract infection confirmed by 
culture in March 1982.  On evaluation, the veteran reported 
still having symptoms of dysuria.  The impression was 
recurrent urinary tract infections.  

On service evaluation in June 1982, the veteran complained of 
testicle pain for two weeks.  Clinically, his testicles were 
tender.  He also reported ureteral discharge and dysuria.  
Clinically, he had moderate urethral discharge with no other 
symptoms.  The assessment was nonspecific urethritis.  

On service discharge examination in October 1982, the veteran 
denied bedwetting, blood in his urine, and frequent or 
painful urination.  Clinically, his genitourinary system was 
normal.  

On VA examination in July 1983, the veteran admitted to 
occasional nocturia and some frequency.  Clinically, his 
genitalia appeared normal.  The assessment was rule out the 
possibility of diabetes mellitus.  

A December 1993 private medical billing record reports a 
diagnosis of benign prostatic hypertrophy.  

On VA evaluation in October 1994, the veteran complained of 
shrunken or retracted testes for two weeks.  He reported a 
prior medical history of benign prostatic hypertrophy.  Later 
in October 1994, VA ultrasound revealed bilateral 
varicoceles.  The head of the right epididymis was slightly 
enlarged.  A November 1994 VA medical record notes that the 
veteran had prostatitis with complaints of mild pain on 
urination.  

On VA examination in June 1996, the veteran stated that he 
would have to get up four to five times per night due to 
difficulty with urination, and that he had been seen by the 
urologist for this in the past.  Clinically, his prostate 
gland was not enlarged, and 2+ tenderness was found.  The 
diagnosis was prostatitis.  A September 1996 VA medical 
record assessed stable benign prostatic hypertrophy.  

During the hearing which was held at the RO before the 
undersigned in May 1999, the veteran described urinating in 
his bunk at night in service, and receiving treatment for it.  
He stated that his prostate problem in service was never 
addressed.  He first realized that what he had was 
prostatitis in 1994 or 1995.  He further testified that 
during service, hyperthyroidism had been the health care 
providers' main concerns, and they never did diagnose 
prostatitis.  He had not had any treatment for his urinary 
problems between 1983 and 1994, but he had still had the same 
symptoms continuously since service.  

The veteran further stated that during service, he would get 
pain in his testicle area, and that he was told that he had a 
urinary tract infection.  This testicle pain continued right 
along until he went to VA and complained about it.  The 
veteran asserted that he had testicular atrophy.  

Analysis

Prostate disability

The first prong of the Caluza well groundedness test (current 
disability) is met, as there is competent medical evidence of 
record showing that the veteran currently has a chronic 
prostate condition.

The second prong of the Caluza well groundedness test (in-
service incurrence) is not met, as there is no evidence of 
record showing prostatitis during service.  The medical 
evidence of record, reported in detail above, documents 
various genitourinary complaints, including frequent 
urination.  However, these symptoms were attributed on a 
number of occasions to urinary tract infection.  Prostatitis 
was not mentioned, and indeed his prostate was specifically 
described as normal in March 1982.  It appears that a 
prostate disorder was not diagnosed until ten years after the 
veteran left service.

In essence , the veteran appears to contend that his symptoms 
during service were caused by prostatitis, which was 
misdiagnosed.  Although the veteran is competent to describe 
the symptoms he experienced, as lay person without medical 
training he is not competent to comment on medical matters 
such as diagnosis and etiology. His opinion is entitled to no 
weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The third prong of the Caluza well groundedness test (medical 
nexus evidence) is also not met. These is no medical opinion 
or other evidence linking the currently diagnosed prostate 
disability to the veteran's service or any incident thereof.  
Although the veteran believes that there is a connection, as 
discussed above his opinion carries no weight.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has also in essence contended that he has had the 
same symptoms continuously since service.  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuity of symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  Indeed, the 
Board notes a gap of approximately ten years after service 
during which such symptoms were not documented.  See 
McManaway v. West, 13 Vet. App. 60 (1999). 

Moreover, in Voerth v. West, 13 Vet. App. 117, 120 (1999), 
the Court held that 38 C.F.R. § 3.303(b) does not relieve a 
claimant of the burden of providing a medical nexus between 
his or her service and the currently claimed disability.  
In this case, the veteran has not provided the required 
medical nexus evidence. 

In short, the veteran has not demonstrated the presence of a 
prostate disorder in service or the required medical nexus 
evidence.  Accordingly, his claim is not well grounded and is 
denied.

Testicle disability

The first prong of the Caluza well groundedness test is met, 
as the veteran has current bilateral testicle disability, as 
manifested by the diagnosis of bilateral varicoceles shown 
after VA ultrasound in October 1994.  

The second prong of the Caluza well groundedness test is also 
arguably met, as the veteran had testicle pain complaints in 
service, and tender testicles were clinically identified in 
June 1982.  The Board observes in passing that only evidence 
which is favorable to a claim need be considered in 
determining whether a claim is well grounded.

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record which relates the veteran's current bilateral 
varicocele disability to any incident of service origin, 
including the testicle pain complaints which the veteran had 
in service.  The Board notes that the veteran's in-service 
testicle pain complaints were at the time attributed to 
nonspecific urethritis.  Furthermore, no varicoceles were 
identified during service.  


The veteran has provided history to physicians and testified 
to the effect that he has sterility ans testicular atrophy.  
There is  no competent medical evidence of record which 
indicates that the veteran suffers from these maladies.  As a 
layperson, his opinions as to matters requiring medical 
expertise are of no probative value, even if they are 
recorded in medical records.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

In short, no competent medical evidence of record shows that 
the veteran's current bilateral varicoceles are related to 
the in-service testicle pain complaints.  Since the third 
prong of the Caluza well groundedness test is not met, the 
claim must be denied as not well grounded.  

Entitlement to service connection for partial paralysis of 
the left vocal cord.

Factual background

A service medical record indicates that the veteran had a 
partial thyroidectomy for Grave's disease in November 1980.  
After the operation, according to a November 1980 service 
medical record, the veteran was hoarse, but he was assured 
that the hoarseness would improve.  

A December 1980 service medical record states that the 
veteran presented due to persistent hoarseness after his 
thyroidectomy four weeks beforehand.  The veteran sounded 
hoarse.  The assessment was that the persistent hoarseness 
raised two possibilities, namely, injury to recurrent 
laryngeal nerve(s), and intubation injury to vocal cords 
directly.  

On service discharge examination in October 1982, the veteran 
denied having throat trouble, and clinically, his mouth and 
throat were normal.  

On VA examination in July 1983, the veteran reported losing 
his voice's high frequencies when he would yell.  It was 
stated that he might be having a recurrent laryngeal nerve 
involvement at times.  The impression was status post total 
thyroidectomy for Graves' disease, with residual hoarseness.  

At the time of another July 1983 VA examination, the veteran 
reported that he had intermittent hoarseness which began 
following his partial thyroidectomy.  He stated that he 
remained in the hospital for several weeks following the 
thyroidectomy, and that he was hoarse for over a year 
thereafter.  Examination of the throat showed partial 
overlapping of the epiglottis.  There appeared to be 
limitation of motion of the left vocal cord with an overswing 
of the right arytenoid to the left.  There was a 
thyroidectomy scar of the neck which was well healed.  The 
diagnosis was a question of partial paralysis of the left 
vocal cord.  

An August 1983 RO rating decision service-connected Grave's 
disease, status post partial thyroidectomy, and considered 
hoarseness, which was then shown, to be a symptom of the 
disability.

There is no pertinent medical or other evidence covering over 
a decade thereafter.

On VA examination in June 1996, the veteran's throat was 
normal.  On VA psychiatric evaluation in September 1997, the 
veteran's speech was normal in tone and volume.  A VA 
examination was conducted in June 1998.  At the time, the 
veteran reported that his voice was normal.  The physician 
was aware of the veteran's history of possible partial left 
vocal cord paralysis and noted that the veteran's voice and 
mouth were normal clinically and remarked that he did not 
believe that the veteran had any residual vocal paralysis 
present.  

Analysis

The second prong of the Caluza well groundedness test is met, 
as the veteran had a partial thyroidectomy in service, became 
hoarse, and was hoarse for some time thereafter.

The first prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of current left vocal cord partial paralysis.  None of 
the current medical evidence which has been submitted shows 
that it is probably present currently, and the veteran was 
noted to be normal in pertinent part on VA examinations in 
June 1996 and June 1998.  At the time of the latter 
examination, the physician focused specifically on the 
question of current disability, noted that the veteran's 
voice and mouth were normal, and opined that he did not 
believe that the veteran had any current vocal cord 
paralysis.

In light of the above, the claim must be denied as not well 
grounded.  

Additional comments

As alluded to above, the veteran is in essence already 
service connected for hoarseness, since an August 1983 VA 
rating decision granted service connection for graves 
disease, status post partial thyroidectomy with occasional 
hoarseness and history of anemia.  It therefore appears that, 
should the hoarseness return and be medically linked to the 
veteran's service-connected thyroid condition, it would be 
taken into consideration in an increased rating claim.

Because the veteran's claims for service connection are not 
well grounded, VA is under no further duty to assist him in 
developing facts pertinent to them.  38 U.S.C.A. § 5107(a).  
VA's duty to assist depends upon the particular facts of the 
case, and the extent to which VA has advised him of the 
evidence necessary to support a VA benefits claim.  Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence 
which would further a claim.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, VA is not on notice of any known 
and existing evidence which would render the veteran's claims 
plausible.  This decision serves to further inform the 
veteran of the kinds of evidence which would render his 
claims well grounded.

Entitlement to an increased rating for hypothyroidism with 
depression.

Factual background

As noted above, the veteran was diagnosed with Graves' 
disease in service and underwent a partial thyroidectomy in 
November 1980.  

On VA examination in July 1983, the veteran complained that 
since his thyroidectomy, he had residual hoarseness, 
nervousness, and uneasiness.  Clinically, there were no 
neurological sequelae, and no evidence of any psychiatric 
disorders.  The veteran's weight was 167 pounds.

In an October 1994 VA clinical record, the veteran's weight 
was recorded as 228 pounds.

On VA psychiatric evaluation in July 1995, the veteran 
reported that he was working about 50 hours per week, and 
that since being prescribed an antidepressant, he had been 
helped a lot.  He reported that his energy level was normal 
and that his concentration had improved.  On VA psychiatric 
evaluation in November 1995, the veteran denied 
neurovegetative signs or symptoms.  On VA psychiatric 
evaluation in  February 1996, the veteran had no cognitive 
impairment.  On VA psychiatric evaluation in April 1996, the 
veteran reported that he was doing okay at work and in 
school.  Clinically, he had good eye contact, was pleasant 
and cooperative with a bright affect, and was alert and 
oriented times three.  He was in no acute distress and 
expressed no delusional material.  

On VA examination in June 1996, the veteran reported that he 
was taking Synthroid for hypothyroidism.  He complained of 
low energy and of feeling weak.  Besides this, he had a 
history of depressive reaction for which he was taking 
medication.  Clinically, the veteran's neck was supple, with 
no masses, tenderness, or bruits.  There was a well healed 
scar at the lower aspect of the veteran's neck, from the 
previous thyroidectomy.  The veteran's heart had a normal 
sinus rhythm and the veteran's pulse was 80 beats per minute.  
His upper and lower extremities were examined, with no 
abnormalities found.  The diagnoses were hypothyroidism, post 
surgical; and depressive reaction.  

On VA psychiatric evaluation in July 1996, the veteran 
reported that his energy level was okay, and that his mood 
depended on what was happening.  His affect was euthymic.  He 
stated that he was not confused like he used to be.  On VA 
psychiatric evaluation in August 1996, the veteran reported 
that he enjoyed living alone and that his mood was okay.  He 
seemed pleasant, and his affect was brighter.  

A February 1998 VA outpatient treatment record indicates that 
the veteran was receiving a low dose antidepressant from the 
mental health clinic.  He was working full time.  He was 
stable and had begun dating a woman he met at church.  
Clinically, he was alert and oriented times three, and his 
affect was bright.  

On VA psychiatric evaluation in June 1998, the veteran 
reported that since his medication was switched, he was 
eating and sleeping well and his mood was good.  It was 
concluded that he was able to work and function well.  

On VA examination in July 1998, the veteran reported that 
after he was discharged from the service, he sought no 
medical care for ten years.  He did not return to VA or to 
any doctor or psychiatrist because he thought his feelings 
were under control.  He had worked several jobs (mechanic in 
the army and mason, bricklayer, and surveyor in civilian 
life).  In 1994, he was seen at VA where his TSH was found to 
be minimally elevated, and he was started on thyroxine.  He 
came to believe much if not all of his impulse problems and 
anger was due to the belated hypothyroidism from the surgery.  
He voice now was back to normal, his energy was good, and 
subsequent TSH levels from 1994 to 1998 were normal, with one 
thyroid medication dose increase.  He was now working three 
jobs, mainly as a surveyor, but he could not keep up payments 
on his house, and he felt like he was "heading toward losing 
it".  

Clinically, the veteran's thyroid was barely palpable, with 
it being just detectable on the left.  There were no nodules 
or nodes.  He had no exophthalmos or lid lag, his pulse was 
70, his blood pressure was 122/74, and his mouth, heart, and 
reflexes were normal.  He cried once during the evaluation, 
when his financial state and family situation were being 
discussed.

On VA psychiatric examination in July 1998, it was reported 
that the veteran was 5'5" tall and weighed 220 pounds, that 
he had a child by one of his marriages, and that he was 
currently living by himself.  He was currently having a lot 
of financial problems, trying to work to make ends meet.  He 
worked for the state highway department as a surveyor.  He 
reported having trouble at work due to his argumentativeness, 
sensitivity, and fear of people.  Clinically, the veteran was 
oriented, his memory was good, and he appeared anxious and 
depressed.  He reported a low mood, feeling depressed, and 
not being able to function efficiently.  He had depression 
with worries, low self esteem, negative anticipation of the 
future, and a feeling of failure.  He showed anxiety, 
irritability, and argumentativeness.  He had fatigue, 
decreased libido, and decreased energy.  There was no 
evidence of paranoid trends, hallucinations, or delusions.  
The veteran's judgment was good as to need for treatment, and 
he had some insight into his situation.  

The diagnoses were major depression, moderately severe, with 
recurrent episodes, with anxiety features; mixed personality 
traits, Cluster C; and hypothyroid, by history, on thyroid 
replacement medication.  Stressors were financial stress and 
family and social problems.  The global assessment of 
functioning was 50 to 60.  
[GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995)

The psychiatrist commented that the veteran had impairment in 
social, occupational, and recreational areas.  He was 
underachieving occupationally, financially, and in job 
progression, and his symptoms were impairing his ability to 
hold a better paying, more competitive employment.  His 
ongoing high level of symptomatology impaired his functioning 
in the occupational and social arenas.

A September 1998 VA outpatient treatment record indicates 
that the veteran reported feeling good and that he had had no 
change in his sleep, appetite, or energy level.  He was 
regretting that he did not get a promotion at work that he 
felt he deserved, but he had been able to handle the 
disappointment well, stating that he would further his 
education and then try again.  He also planned to try to get 
a second job on the weekends since his mortgage had gone up.  
Currently he was in a relationship with a girlfriend with 
whom he got along well.  Clinically, he was alert and 
oriented, pleasant and cooperative, and had good eye contact 
and a good mood.  His thought processes were goal directed, 
and logical, and his cognition was intact.  The assessment 
was major depression by history, in remission.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (1999).  Separate diagnostic codes identify the 
various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Under the regulations which have been in effect during the 
duration of the claim, hypothyroidism, which is rated under 
38 C.F.R. § 4.119, Diagnostic Code 7903, is considered to be 
10 percent disabling when fatigability is present, or when 
continuous medication is required for its control.  A 30 
percent evaluation is contemplated where there is 
fatigability, constipation and mental sluggishness.  A 60 
percent evaluation is assigned when there is muscular 
weakness, mental disturbance, and weight gain, while a 100 
percent evaluation contemplates cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632; see also Jones v. Brown, 7 
Vet. App. 134 (1994).  

The veteran has generally alleged that the symptoms of his 
service-connected hypothyroidism have increased in severity, 
and that he is entitled to an increased evaluation.  The 
Board finds that the veteran's claim is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of his claim.  
See 38 U.S.C.A. § 5107(a).  In this case, the duty to assist 
has been met.  In particular, the Board remanded this case in 
June 1999 so that additional evidentiary development could be 
accomplished.  This has been done.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998).  The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.  The Board will therefore move 
on to a resolution of this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 4.6.  When there is an approximate 
balance evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

Discussion

As noted above, the criteria for a 60 percent rating for 
hypothyroidism require muscular weakness, mental disturbance 
(dementia, slowing of thought, depression), and weight gain.  
It appears to the Board that these criteria are conjunctive 
in nature, that is, each factor cannot be considered in 
isolation from the others.  The Board is mindful, however, of 
38 C.F.R. § 4.21:  "It is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases."  Moreover, the Court in Johnson v. Brown, 9 Vet. 
App. 7 (1996), has stressed that pertinent VA regulations do 
not require a veteran to meet all the criteria in order to 
prevail; rather, he is just required to show that his 
disability picture more nearly approximates the higher 
rating.  See 38 C.F.R. § 4.7.

Although the veteran complained of feeling weak one time, in 
July 1996, no medical evidence of record shows that the 
veteran has muscular weakness.  The veteran has been able to 
work full time and to go to school with good energy being 
shown clinically, and his upper and lower extremities on VA 
examination in June 1996 were examined and there was no 
evidence of muscular weakness reported.  His energy level is 
shown to be normal, moreover, and he has been working at 
least full time for some time now.  

With respect to weight gain, the evidence demonstrates that 
he was 167 pounds sin 1983, shortly after he left service.  
It was noted on VA psychiatric examination in July 1998 that 
the veteran was 5'5" tall and weighed 220 pounds.  It is 
unclear whether or not the weight gain is due to his 
hypothyroidism or if it is due to other factors.  For the 
purpose of this decision, however, the Board will assume that 
the weight gain is due to the service-connected 
hypothyroidism.  The Board notes that there is no medical 
evidence that the veteran's weight causes him any particular 
problems.

In terms of mental disturbance, it appears that at times the 
veteran has had symptoms of depression.  At other times, his 
mental status has been normal.  There is medical evidence 
covering the periods of exacerbation.  See Ardison v. Brown, 
6 Vet. App. 405, 408 (1994) [VA's duty to assist requires 
that, when a claimant submits a claim for a disease cyclical 
in the manifestation of its symptoms, VA must conduct an 
examination during the active stage of the disease].

The evidence of record, which has been reported in detail 
above, demonstrates symptoms of depression at times, most 
recently in July 1998.  However, there is no recent evidence 
of slowing of thought or of dementia.  The veteran has done 
acceptably at work and in school, his cognitive functioning 
is not impaired, his thought processes were noted to be goal 
directed and logical, and his memory and judgment are good.  
For the most part, his affect and mood have also been good.  

In short, while the evidence shows that at times there is 
some depression present, the preponderance of the evidence 
appears to indicate that most of the time the veteran appears 
to be virtually symptom-free.  Indeed, the most recent 
pertinent medical record, in September 1998, indicated that 
his depression was in remission.  

Overall, the medical evidence indicates that the veteran's 
service-connected hypothyroidism disability is productive of 
weight gain and periods of depression, which do not render 
him unable to function effectively.  In light of this 
evidence, the Board concludes that the veteran's current 
symptomatology from his service-connected hypothyroidism 
clearly more nearly approximates the 30 percent criteria for 
the rating now assigned than for any higher rating.  In light 
of the above, an increased schedular rating is not warranted.  

Additional comments

The Board notes that the representative in April 2000 
requested a separate rating for the psychiatric aspects of 
the veteran's service-connected hypothyroidism disability.  
Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

Diagnostic Code 7903 rates mental impairment with other 
factors to arrive at a rating thereunder for hypothyroidism.  
Rating the psychiatric manifestations of hypothyroidism again 
under a psychiatric diagnostic code would be rating such 
manifestations twice, which would clearly constitute 
pyramiding in violation of  38 C.F.R. § 4.14.

Extraschedular rating

In July 1999, the RO considered the matter of an 
extraschedular rating for the veteran's service-connected 
hypothyroidism with depression.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (1999).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996). 
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  As 
noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran has not identified any persuasive evidence 
showing factors which are exceptional or unusual, and the 
Board has been similarly unsuccessful.  An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record reflects that the veteran works at least full time 
as a surveyor and has had up to three jobs at once, despite 
his service-connected hypothyroidism.  While the July 1998 VA 
psychiatric examination report states that the veteran was 
underachieving occupationally, in the Board's estimation, 
such does not indicate that marked interference with 
employment was present.  The evidence demonstrates that the 
veteran has been working full time.  

Moreover, the record does not demonstrate that the veteran 
has required any recent hospitalization for this service-
connected disability.  The record does not reveal any 
evidence that the service-connected hypothyroidism with 
depression has markedly interfered with employment. The Board 
has been unable to identify any other factor consistent with 
an exceptional or unusual disability picture. 

In short, the evidence does not show that the veteran's 
service-connected hypothyroidism disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).
Accordingly, an extraschedular evaluation is not warranted.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for prostate disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for testicle disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for partial paralysis of the left vocal 
cord is denied.

Entitlement to a disability rating in excess of 30 percent 
for hypothyroidism with depression is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

